Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.

The following is a non-final action in response to applicant's amendment and response dated 01/24/2021, responding to the final office action provided in rejection of claims 1-18.  Claims 1 and 10 have been amended.  Claims 1-18 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).  
Examiner notes
4.	(A).    	Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
 (B). Drawings submitted on 04/10/18 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(C). Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 
Response to Arguments
Applicant's arguments filed on 02/12/2021, in particular pages 7-10, have been fully considered but not persuasive for the following reasons.  

In response to Applicant's request that the double patenting rejection be held in abeyance (remarks section "remarks" page 7), the Examiner recognizes that Applicant contests the rejection of claims under 35 USC 101(a).  The amendments to the claims do not overcome the nonstatutory double patenting rejection.  For the purpose of compact prosecution, the non-statutory double patenting rejection is maintained.   A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference patent.  Therefore, rejection of nonstatutory double patenting is maintained.

With respect to the newly amendment feature, Applicant argues that Jiang does not teach or suggest that "receiving, by the mobile device and from a target computer, an available memory of the target computer to determine that the state and the memory contents of the VM can migrate to the target computer". (Remarks, page 8)


Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-18 (claim 10-18 are program product claims and claim 16-18 depend of claim 10) rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 9-20 of U.S. Patent No. 9,996,377 and 1-2, and 4-8 of Patent No. 9,652,278 and claims  Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims incorporate limitations of instant application as describe below:
Instant Application 15/949,267
DP (Patent No. 9,996,377)
DP (Patent No. 9,652,278)
1. A system for migrating a virtual machine (VM), the system comprising: a memory having computer readable instructions; and a processor for executing the computer readable instructions, the computer readable instructions including: requesting, by a mobile device, a source computer to capture a state and memory contents of a VM executing on the source computer, the VM including the state, the 



10. The system of claim 9, wherein the data of the VM is stored on the mobile device.
2. The method of claim 1, wherein the data of the VM is stored on the mobile device.
3. The system of claim 1, wherein the data of the VM is stored on a storage device separate from the mobile device.
11. The system of claim 9, wherein the data of the VM is stored on a storage device separate from the mobile device.
4. The method of claim 1, wherein the data of the VM is stored on a storage device separate from the mobile device.
4. The system of claim 1, wherein the computer readable instructions further comprise: storing security metadata for the VM executing on the source computer on the mobile device, wherein the determining security information about a target computer is based on the security metadata.
12. The system of claim 9, wherein the computer readable instructions further comprise: storing security metadata for the VM executing on the source computer on the mobile device, wherein the determining security information about a target computer is based on the security metadata.
6. The method of claim 1, further comprising: storing security metadata for the VM executing on the source computer on the mobile device, wherein the determining security information about a target computer is based on the security metadata.

13. The system of claim 9, wherein the determining security information about a target computer is based on at least one of an image and a fingerprint.
7. The method of claim 1, wherein the determining security information about a target computer is based on at least one of an image and a fingerprint.
6. The system of claim 1, wherein the mobile device is a mobile telephone.
14. The system of claim 9, wherein the mobile device is a mobile telephone.

8. The method of claim 1, wherein the mobile device is a mobile telephone.
7. The system of claim 1, wherein the code displayed by the target computer on the user interface is a quick response (QR) code.
As to claim 7 as being obvious over Jiang et al. (US 2016/0057135 A1) in view of Bozek et al. (US 2012/0254860 A1). Jiang discloses the system wherein the code displayed by the target computer on the user interface is a quick response (QR) code (pars. 0016 and 0019)

As to claim 7 as being obvious over Jiang et al. (US 2016/0057135 A1) in view of Bozek et al. (US 2012/0254860 A1). Jiang discloses the system  wherein the code displayed by the target computer on the user interface is a quick response (QR) code (pars. 0016 and 0019)

8. The system of claim 1, wherein the code displayed by the target computer on the user interface is a barcode.
As to claim 8 as being obvious over Jiang et al. (US 2016/0057135 A1) in view of Bozek et al. (US 2012/0254860 A1). Jiang discloses the system wherein the code displayed by the target computer on the user interface is a barcode (Jiang at Fig. 1, par. 0023)
As to claim 8 as being obvious over Jiang et al. (US 2016/0057135 A1) in view of Bozek et al. (US 2012/0254860 A1). Jiang discloses the system wherein the code displayed by the target computer on the user interface is a barcode (Jiang at Fig. 1, par. 0023)
9. The system of claim 1, wherein the image is generated by the target computer in response to the target computer attempting to access each web service in the list of web service trusted clients.  

As to claim 9 as being obvious over Jiang et al. (US 2016/0057135 A1) in view of Bozek et al. (US 2012/0254860 A1). Jiang discloses the system wherein the image is generated by the target computer (Jiang at Fig. 2, par. 0026)
As to claim 9 as being obvious over Jiang et al. (US 2016/0057135 A1) in view of Bozek et al. (US 2012/0254860 A1). Jiang discloses the system wherein the image is generated by the target computer (Jiang at Fig. 2, par. 0026)
10. A computer program product for migrating a an image of the user interface of the target computer by 



16. The computer program product of claim 15, wherein the data of the VM is stored on the mobile device.
2. The method of claim 1, wherein the data of the VM is stored on the mobile device.
12. The computer program product of claim 10, wherein the data of the VM is stored on a storage device separate from the mobile device.
17. The computer program product of claim 15, wherein the data of the VM is stored on a storage device separate from the mobile device.
As to claim 12,is rejected is rejected 35 U.S.C. 102(a)(2) as being anticipated by USPGUB 2016/0057135 A1, Jiang discloses, the system wherein the data of the VM 

18. The computer program product of claim 15, wherein the program code is further executable by the processor for: storing security metadata for the VM executing on the source computer on the mobile device, wherein the determining security information about a target computer is based on the security metadata.
6. The method of claim 1, further comprising: storing security metadata for the VM executing on the source computer on the mobile device, wherein the determining security information about a target computer is based on the security metadata
14. The computer program product of claim 10, wherein the determining security information about a target computer is based on at least one of an image and a fingerprint.
19. The computer program product of claim 15, wherein the determining security information about a target computer is based on at least one of an image and a fingerprint.
7. The method of claim 1, wherein the determining security information about a target computer is based on at least one of an image and a fingerprint.
15. The computer program product of claim 10, wherein the mobile device is a mobile telephone.
20. The computer program product of claim 15, wherein the mobile device is a mobile telephone.
8. The method of claim 1, wherein the mobile device is a mobile telephone.
16. The computer program product of claim 10, wherein the code displayed by the target computer on the user interface is a quick response (QR) code.
14. The system of claim 9, wherein the mobile device is a mobile telephone.

8. The method of claim 1, wherein the mobile device is a mobile telephone.
17. The computer program product of claim 10, wherein the code displayed by the target computer on the user interface is a barcode.
As to claim 7 is rejected 35 U.S.C. 102(a)(2) as being anticipated by USPGUB 2016/0057135 A1, Jiang discloses the system wherein the code displayed by the target computer on the user interface is a quick response (QR) code (pars. 0016 and 0019)




As to claim 9 is rejected 35 U.S.C. 102(a)(2) as being anticipated by USPGUB 2016/0057135 A1, Jiang discloses the system wherein the image is generated by the target computer (Jiang at Fig. 2, par. 0026)
As to claim 9 is rejected 35 U.S.C. 102(a)(2) as being anticipated by USPGUB 2016/0057135 A1, Jiang discloses the system wherein the image is generated by the target computer (Jiang at Fig. 2, par. 0026)

















Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was 

Claims 1-3, 6-12 and 15-18 are rejected under 35 U.S.C. 103 as being obvious over Jiang et al. (US 2016/0057135 A1) in view of Bozek et al. (US 2012/0254860 A1).

As to claim 1, Jiang discloses a system for migrating a virtual machine (VM), the system comprising: 
a memory having computer readable instructions (par. 0044, FIG. 7 illustrates an example of some general components of a computing device, in accordance with various embodiments. In this particular example, the device includes one or more processors (e.g., central processing units (CPUs) 702 for executing instructions that can be stored in physical memory component 704. The memory component 704 can include many types of memory, data storage, or non-transitory computer-readable storage media, such as random access memory (RAM) storing program instructions for execution by the processor 702); and 
a processor for executing the computer readable instructions, the computer readable instructions including (par. 0044, FIG. 7 illustrates an example of some general components of a computing device, in accordance with various embodiments. In this particular example, the device includes one or more processors (e.g., central processing units (CPUs) 702 for executing instructions that can be stored in physical memory component 704. The memory component 704 can include many types of memory, data storage, or non-transitory computer-readable storage media, such as random access memory (RAM) storing program instructions for execution by the processor 702):  
requesting, by a mobile device, a source computer to capture a state and memory contents of a VM executing on the source computer, the VM including the state, the memory contents, and data (pars. 0014-0015, each virtual desktop corresponds to a virtual machine (VM) executed on a host server [i.e. source computer]) that is physically located in a remote datacenter. … the host server and remotely execute various applications on the virtual machine as if the desktop was running on the user's local client device. The client device can be any computing device capable of establishing a network connection, including but not limited to personal computers (PCs), laptops, mobile phones, tablet computers, wearable devices …  a virtual desktop session can be pulled or migrated [i.e. state and memory data] from an authenticated computer client device to an unauthenticated mobile device equipped with a digital camera. For example, a user may be logged into their individual virtual desktop using a personal computer (PC). When the user is logged in, the virtual desktop client application on the computer has established a session with the virtual desktop executing on a remote server. At some point, the user may wish to transfer the virtual desktop session from the computer to their mobile device (e.g., take their session "on the go" when leaving the house)); 
storing the state and the memory contents of the VM on the mobile device (Fig. 7, pars. 0045 and 0047, user or client devices [i.e. mobile device] can include any of a number of general purpose personal computers, such as desktop or laptop computers running a standard operating system, as well as cellular, wireless, and handheld devices running mobile software and capable of supporting a number of networking and messaging protocols. At par. 0047, the various environments in which the embodiments can be implemented may include a variety of data stores and other memory and storage media, as discussed above. These can reside in a variety of locations, such as on a storage medium local to one or more of the computers or remote from any or all of the computers [i.e. mobile device] across the network. In some embodiments, the information may reside in a storage-area network ("SAN") familiar to those skilled in the art. Similarly, any necessary files for performing the functions attributed to the computers, servers, or other network devices may be stored locally and/or remotely, as appropriate. Further, see par. 0042-0047); 
determining, by the mobile device, security information about the target computer, the determining including (par. 0016, the virtual desktop session may be pushed or migrated from an authenticated mobile device to an unauthenticated computer. For example, a user may be logged into their individual virtual desktop using a mobile device, such as a phone or tablet … The QR code contains information identifying the computer that has not yet been authenticated. For example, the QR code may be encoded with a unique device ID associated with the computer, an Internet Protocol (IP) address of the computer, an IP address of a connection broker, and/or a unique client ID associated with the virtual desktop client … The broker will check whether the client ID and device ID are entitled to this functionality (e.g., determine whether the unauthenticated computer is on a whitelist of devices permitted to access the virtual desktop). If the computer passes the verification [i.e. security information], the broker will send that message to the computer to inform the client to start a connection): 
communicating, by the mobile device (Fig. 1, par. 0018, FIG. 1 illustrates an example of a virtual desktop environment, in accordance with various embodiments. The virtual desktop environment, such as VDI or DAAS environment, includes host servers (102-1, 102-2, 102-N) that are communicatively coupled with a number of client devices (120-1, 120-2, 120-N) via a network 106. Network 106 may be a local area network (LAN), wide area network (WAN) or other form of remote communication link between the host servers (102-1, 102-2, 102-N) and client devices (120-1, 120-2, 120-N)), to the target computer a list of web service trusted clients used by the VM, wherein at least one web service is configured to generate a code to be displayed on a user interface of the target computer (Fig. 1, par. 0019, host server 102-1 can interoperate with client devices (120-1, 120-2, 120-N) to provide virtual desktop services to users of client devices (120-1, 120-2, 120-N). For example, host server 102-1 can host, for each user, a desktop that is presented by a guest operating system (such as one of the guest operating systems 105-1, 105-2, 105-N) running on a virtual machine (such as one of the virtual machines 110-1, 110-2, 110-N) on host server 102. In this context, the term "desktop" refers to a computing environment in which a user can launch, interact with, and manage the user's applications, settings, and data); and 
capturing, by the mobile device, an image of the user interface of the target computer by taking a picture, by the mobile device, of the user interface of the target computer (Jiang at Fig. 2, par. 0015, the information may include a unique session identifier (ID) which the mobile device can use to establish a connection with a broker. Once the QR code is displayed, the mobile device can use its digital camera to capture the image of the QR code and decode the information therein. In some embodiments, the information may be encrypted by the computer using a cryptographic key before encoding the information into the image. At the time of displaying the image, the computer may upload the cryptographic key to the broker. The mobile device may then scan the image. Further, see claims 5, 12 and 19 for the image of the user interface), wherein the image comprises the code encoding security and physical properties of the target computer (par. 0039, In operation 501, an unauthenticated mobile device equipped with a digital camera scans the image that is displayed by the authenticated computing device. In operation 502, the mobile device decodes the information encoded [security] in the image to get the encrypted session information. …  provider its own unique client ID and the device ID [i.e. physical properties] of the mobile device to the broker. The broker uses this information to verify that the mobile device is permitted to access the virtual desktop and if verification is passed, the broker transmits the key to the mobile device, as shown in operation 504. For example, the broker may check a whitelist of permitted devices to determine verify the mobile device. Further, see par. 0041, device may encode its IP address, device ID and the client ID of the virtual desktop client installed thereon); 
in response to determining that the image includes the displayed code, determining security restrictions based on the displayed code captured in the image (par. 0013, Quick Response [i.e. display code] codes in order to authenticate devices to virtual desktops and to transfer virtual desktop sessions between devices. In various embodiments, one device (e.g., PC or laptop) may encode certain information [i.e. security restriction] into an image that is displayed on a display screen, while another mobile device equipped with a digital camera (e.g., mobile phone or tablet) can be used to scan the image on the display screen. Once the image is scanned, it can be decoded by the mobile device to get the information encoded in the image (e.g., device ID, session ID, etc.). The information obtained from the image can be used to authenticate a device);AMENDMENT AND RESPONSE FINAL OFFICE ACTIONPage 3 of 11Serial Number: 15/949,267 
initiating, by the mobile device and based on the security restrictions, a migration of the VM to the target computer, wherein the initiating of the migration includes the mobile device sending the stored state and memory contents of the VM from the mobile device to the target computer (pars. 0014-0015, The client device can be any computing device capable of establishing a network connection, including but not limited to personal computers (PCs), laptops, mobile phones, tablet computers, wearable devices. a virtual desktop session can be pulled or migrated from an authenticated computer client device to an unauthenticated mobile device equipped with a digital camera. For example, a user may be logged into their individual virtual desktop using a personal computer (PC). When the user is logged in, the virtual desktop client application on the computer has established a session with the virtual desktop executing on a remote server. At some point, the user may wish to transfer the virtual desktop session from the computer to their mobile device (e.g., take their session "on the go" when leaving the house). In order to transfer the session, the authenticated computer may display an image, such as a QR code, that is encoded [i.e. security restriction] with information used to migrate the session to another device); 
initiating an activation of the VM on the target computer (par. 0024, the QR code 202 can be displayed on the display screen of a client device [i.e. target computer] (e.g., a PC, laptop, tablet, mobile phone, etc.) and be encoded with information that is used to authenticate a device to a virtual desktop or to transfer a virtual desktop session [i.e. initiating activation] from one device to another. The QR code may be displayed by a virtual desktop [i.e. VM] client application running on the device at any number of different locations or times. For example, in some embodiments, the QR code may be displayed on the login page of the virtual desktop client application. In other embodiments, the QR code may be displayed on the corner of the desktop screen of the virtual desktop. Furthermore, the QR code may be displayed permanently or at selected times, such as in response to the user requesting the QR code to be displayed); and 
providing the target computer access to at least a subset of the data of the VM, the subset selected based on the security information (par. 0027, the information encoded in the QR code may be encrypted using a cryptographic key. For example, it may be desirable to prevent any unwanted user in the vicinity that may have a device with QR decoding capability from gaining access to the information (e.g., snapping a picture of the QR code over the shoulder of the user). Many different encryption schemes can be utilized to encrypt the information, including symmetric or asymmetric forms of encryption [i.e. based on security information] … the PC client device 206 [i.e. VM] can transmit a decryption key to a remote connection broker. The mobile client device [i.e. target computer] may then contact the connection broker …  to get access to the session (or a cloned copy of the session), they would have to first scan the image and decode it to get the encrypted data. Then the client should send a message to broker in order to request the key for decryption. The message contains the client ID and the unique device ID. Broker would verify the request based on the client ID and the device ID. If the verification is passed [i.e. based on security], the broker could also inform the virtual desktop session which currently has the active session to give the user an opportunity to confirm the session access request).

Jiang does not explicitly disclose an available memory of the target computer to determine that the state and the memory contents of the VM can migrate to the target computer.
However, Bozek discloses receiving, by the mobile device and from a target computer, an available memory of the target computer to determine that the state and the memory contents of the VM can migrate to the target computer (par. 0025, It should be recognized that the target physical server identified to receive an additional virtual machine or run a virtual machine with an upgraded operating system may be required to have additional attributes to satisfy additional aspects of a virtual machine management or migration policy. Such virtual machine management policies may assure that the migration results in a net benefit, rather than merely avoiding one limitation only to raise another. For example, it is expected that a virtual machine will only be migrated if the target physical server is further determined to have sufficient memory and CPU bandwidth available to run the virtual machine. Both of these attributes can be determined in the virtualization management space. In addition, the target physical server must be within the migration domain of the source physical server, and fit within all existing migration policies enabled by the management controller, such as security based dynamic migration policies and high availability migration sub-domains);

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Jiang to include an available memory of the target computer to determine that the state and the memory contents of the VM can migrate to the target computer, as disclosed by Bozek, for the purpose of determining in the virtualization management space and the target physical server must be within the migration of the source physical server, and fit within all existing migration policies enabled by the management controller, such as security based dynamic migration (see paragraph 0025 and Abstract of Bozek).

As to claim 2, Jiang discloses the system wherein the data of the VM is stored on the mobile device (Fig. 7, pars. 0045 and 0047, user or client devices [i.e. mobile device] can include any of a number of general purpose personal computers, such as desktop or laptop computers running a standard operating system, as well as cellular, wireless, and handheld devices running mobile software and capable of supporting a number of networking and messaging protocols. At par. 0047, the various environments in which the embodiments can be implemented may include a variety of data stores and other memory and storage media, as discussed above. These can reside in a variety of locations, such as on a storage medium local to one or more of the computers or remote from any or all of the computers [i.e. mobile device] across the network. In some embodiments, the information may reside in a storage-area network ("SAN") familiar to those skilled in the art. Similarly, any necessary files for performing the functions attributed to the computers, servers, or other network devices may be stored locally and/or remotely, as appropriate).

As to claim 3, Jiang discloses the system wherein the data of the VM is stored on a storage device separate from the mobile device (par. 0044, FIG. 7 illustrates an example of some general components of a computing device [i.e. VM], in accordance with various embodiments. In this particular example, the device includes one or more processors (e.g., central processing units (CPUs) 702 for executing instructions that can be stored in physical memory component 704. The memory component 704 can include many types of memory, data storage [i.e. different form mobile device], or non-transitory computer-readable storage media, such as random access memory (RAM) storing program instructions for execution by the processor 702. Further, see par. 0042-0047). 
As to claim 6, Jiang discloses the system wherein the mobile device is a mobile telephone (par. 0017, the virtual desktop session can be migrated between multiple mobile devices (e.g., from one mobile phone to another mobile phone) or between multiple computers (e.g., from one laptop to another or from one PC to another). Because mobile devices are typically equipped with a digital camera, the virtual desktop session can be migrated between two mobile phones using either technique described above). 

As to claim 7, Jiang discloses the system  wherein the code displayed by the target computer on the user interface is a quick response (QR) code (pars. 0016 and 0019, a user may be logged into their individual virtual desktop using a mobile device, such as a phone or tablet that is also equipped with a digital camera. In this case, the mobile device is authenticated since it has an established virtual desktop session. An unauthenticated computer (e.g., PC or laptop) has requested a server connection (e.g., from the broker) and is displaying an image (e.g., QR code) on its display screen. At par. 0019, each client device (120-1, 120-2, 120-N) can allow a user to view on a desktop graphical user interface (on a local display device) his/her desktop that is running remotely on host server 102-1, as well as provide commands for controlling the desktop. In this manner, the users of client devices (e.g., 120-1, 120-2, 120-N) can interact with the desktops hosted on host server 102-1 as if the desktops were executing locally on client devices).
As to claim 8, Jiang discloses the system wherein the code displayed by the target computer on the user interface is a barcode (Jiang at Fig. 1, par. 0023, using image scanning to authenticate devices to virtual desktops or transfer virtual desktop sessions between devices, in accordance with various embodiments. As shown in this example, a PC client device 206 can display an image, in this case a Quick Response (QR) code 202 on the display screen. A QR code is a type of well-known matrix barcode (or two-dimensional barcode) which was first designed for the automotive industry in Japan. The QR code is a machine-readable optical label that contains information about the item to which it is attached. The QR code encodes data into an image which can be read by another machine. In various embodiments described herein, the QR code can be used to transmit data from one device to another).
As to claim 9, Jiang discloses the system wherein the image is generated by the target computer (Jiang at Fig. 2, par. 0026, the QR code [i.e.image] is encoded with the information by the PC client device 206 using QR code generator software, such as QR encoder. Once displayed, the QR code may be captured using a digital camera 204 of a mobile device 203. For example, the user may start the camera viewer application on the mobile device 203 and aim the camera 204 of the mobile device 203 at the QR code in order to place the QR code within the field of view (FOV) of the digital camera 204 and to enable the mobile device to scan the QR code 205. The mobile device 203 may contain barcode reader software to scan the QR code and to decode the information encoded therein in response to the target computer attempting to access each web service in the list of web service trusted clients (Jiang at par. 0027, the information encoded in the QR code may be encrypted using a cryptographic key. For example, it may be desirable to prevent any unwanted user in the vicinity that may have a device with QR decoding capability from gaining access to the information (e.g., snapping a picture of the QR code over the shoulder of the user). Many different encryption schemes can be utilized to encrypt the information, including symmetric or asymmetric forms of encryption [i.e. safeguards for securing data]. The PC client device 206 may encrypt the information prior to encoding the information into the QR code 202. Once the information has been encrypted, the PC client device 206 can transmit a decryption key to a remote connection broker. The mobile client device may then contact the connection broker and verify its identity to the broker in order to get the key for decrypting the information. In various embodiments, the cryptographic key is only effective during the current session and will be deleted by the broker after the session is terminated by the user. If a user with another device wants to get access to the session. Note: trusted client confirmed with secure firewall, encryption and authentication permission, see pars. 0013, 0016, 0018, 0039).
As to claim 10, Jiang teaches a computer program product for migrating a virtual machine (VM), the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by a processor for (Figs. 1, 7, pars. 14-15, and 0044):
For remaining limitations, see remarks regarding claim 1.

As to claim 11, (the system claim) recites substantially similar limitations to claim 2 (the computer program product claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 12, (the system claim) recites substantially similar limitations to claim 3 (the computer program product claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 15, (the system claim) recites substantially similar limitations to claim 6 (the computer program product claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 16, (the system claim) recites substantially similar limitations to claim 7 (the computer program product claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 17, (the system claim) recites substantially similar limitations to claim 8 (the computer program product claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 18, (the system claim) recites substantially similar limitations to claim 9 (the computer program product claim) and is therefore rejected using the same art and rationale set forth above.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being obvious over Jiang et al. (US 2016/0057135 A1) in view of Bozek et al. (US 2012/0254860 A1) and further in view of Khesin et al. (US 2013/0238786 A1).

As to claim 4, Jiang does not explicitly discloses the system of wherein the computer readable instructions further comprise: storing security metadata for the VM executing 

However, Khesin discloses the system of wherein the computer readable instructions further comprise: storing security metadata for the VM executing on the source computer on the mobile device, wherein the determining security information about a target computer is based on the security metadata (Khesin at Fig. 6, par. 0050, rule engine 514 configured to implement cloud provider rules and policies related to virtual machine migration. For example, rules and policies may be related to rights and credentials [i.e. security] required to migrate virtual machines as well as the target host platforms' IDs and the physical locations allowed to run migrated virtual machines. Encryption engine 516 may be configured to encrypt [i.e. security] data including generating a hash of the trusted boot OS with the private key stored in TR-TMP 520).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Jiang to include storing security metadata for the VM executing on the source computer on the mobile device, wherein the determining security information about a target computer is based on the security metadata, as disclosed by Khesin, because such inclusion will help address such security and compliance concerns when virtual machine migrate, manage software, provisioning software, and integrated process management tools 
As to claim 13, (the system claim) recites substantially similar limitations to claim 4 (the computer program product claim) and is therefore rejected using the same art and rationale set forth above.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being obvious over Jiang et al. (US 2016/0057135 A1) in view of Bozek et al. (US 2012/0254860 A1) and further in view of Foley et al. (US 2009/0204964 A1).

As to claim 5, Jiang does not explicitly discloses the system wherein the determining security information about a target computer is based on at least one of an image and a fingerprint.
However, Foley discloses the system wherein the determining security information about a target computer is based on at least one of an image and a fingerprint (Foley at par. 0143, achieving a secure boot from the MTM to the HMD preferably is a prerequisite for achieving secure user authentication, because the I/O paths through which the user authenticates are supported by the HMD and so preferably are "Trusted Paths [i.e. security]." It may be possible to add a fingerprint [i.e. image] sensor integral to the MTM, and/or a microphone for speech recognition/authentication, which would make these additional authentication factors more secure).



As to claim 14, (the system claim) recites substantially similar limitations to claim 5 (the computer program product claim) and is therefore rejected using the same art and rationale set forth above.













Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199